                                                                           Page 1 of 2

            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

RICHARD L. BLOME,
FDOC Inmate No. 081893,
    Plaintiff,

vs.                                         Case No.: 3:18cv2109/RV/EMT

JULIE JONES, et al.,
     Defendants.
____________________________/
                                    ORDER
      This cause comes on for consideration upon the chief magistrate judge’s Report

and Recommendation dated September 24, 2018 (ECF No. 6). Plaintiff has been

furnished a copy of the Report and Recommendation and has been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that the

Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The chief magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     This case is DISMISSED WITHOUT PREJUDICE as malicious,

pursuant to 28 U.S.C. § 1915(e)(2)(B)(i) and § 1915A(b)(1).
                                                                             Page 2 of 2

       3.      The clerk shall enter judgment accordingly and close this case.

       DONE AND ORDERED this 23rd day of October, 2018.



                                  /s/ Roger Vinson
                                  ROGER VINSON
                                  SENIOR UNITED STATES DISTRICT JUDGE




Case No.: 3:18cv2109/RV/EMT
